DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s 01/02/2020, 01/11/2021 and 05/11/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Umemura (US 2011/0174191) in view of Asada et al. (JP 2014113784-of record_Machine Translation provided herewith).

With respect to claim 1, Umemura teaches a method for manufacturing a wood composite board (“to produce a plywood using the composition”, Pa [0027]), comprising:
supplying a biomass composition containing a pulverized tree material and a multivalent carboxylic acid (“a composition cured by applying heat/pressure thereto, including (a) a plant-derived material in the form of powder or small pieces and (b) a 
then performing thermocompression molding on the biomass composition supplied to the surface of the wood board (“heated …and then applied pressure”, Pa [0027]).

Umemura is silent to using a palm for the pulverized tree material.
In the same field of endeavor, a method of manufacturing a wood board, Asada teaches that chips coated with an adhesive are laminated and hot pressed (pg 3 li 2-3), and palm is used as chip board materials (pg 6 li 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Umemura with the teachings of Asada so that the one would use the palm tree for the plant-derived material in the form of powder or small pieces in Umemura’s method, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claim 3, even though the combination as applied to claim 1 above does not specifically teach that the pulverized palm tree material contains parenchymatous cells, since Umemura does not teach any further step for treating of filtering the pulverized tree material, the one having ordinary skill in the art would appreciate that the pulverized tree material would contain parenchymatous cells.

With respect to claim 5, Umemura as applied to claim 1 above teaches that the wood board is a composite board or a particleboard (“veneer sheets”, Pa [0027]).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Umemura (US 2011/0174191) in view of Asada et al. (JP 2014113784-of record_Machine Translation provided herewith) as applied to claim 1 above, and further in view of Tamogami et al. (US 2019/0009427).

With respect to claim 2, Umemura as applied to claim 1 above further teaches that the composition may further contain a saccharide (Pa [0010]), and a solution of polycarboxylic acid and saccharide is used in the composition (Pa [0015]), but does not specifically teach that the biomass composition further contains an intermediate product of juice of a palm and a multivalent carboxylic acid.
In the same field of endeavor, an aqueous bonding composition for producing a wood-based material, Tamogami teaches that the composition includes a saccharide (Pa [0025]), and the saccharide comprises a sugar syrup comprising squeezed juice of the sugar raw materials such as Palmyra palm (Pa [0040] and [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Umemura with the teachings of Tamogami so that the one would use squeezed juice of a palm for the purpose of obtaining the saccharide and provide the solution of the polycarboxylic acid and squeezed juice of a palm in the composition.

With respect to claim 4, the combination as applied to claim 1 above is silent to using at least one of ammonium sulfate or ammonium chloride.
In the same field of endeavor, an aqueous bonding composition for producing a wood-based material, Tamogami teaches that the aqueous bonding composition includes a saccharide and an inorganic acid ammonium salt, such as ammonium chloride (Pa [0022]) and therefore has more excellent curability, thus making it possible to further improve bonding properties (bending strength, bending strength under wet condition, peeling strength, and water-absorption thickness expansion coefficient) of the wood-based material (Pa [0060]), and furthermore, the ammonium chloride has good compatibility with the saccharide and therefore can inhibit generation of precipitates in the aqueous bonding composition so that the aqueous bonding composition is more suitable for spraying (Pa [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Umemura with the teachings of Tamogami so that the one would add the ammonium chloride to the composition for the purpose of more excellent curability, improving bonding properties of the wood board, and helping the composition suitable for spraying.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742